Third District Court of Appeal
                               State of Florida

                        Opinion filed September 02, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1155
                         Lower Tribunal No. 11-15636
                             ________________


                               R.T., the father,
                                    Appellant,

                                        vs.

          Florida Department of Children & Families, et al.,
                                    Appellees.

      An Appeal from the Circuit Court for Miami-Dade County, Martin Zilber,
Judge.

      Sanford Rockowitz, for appellant.

      Karla Perkins, for appellee Florida Department of Children & Families;
Laura E. Lawson, for appellee The Guardian ad Litem Program (Sanford).


Before SHEPHERD, ROTHENBERG and LOGUE, JJ.

      ROTHENBERG, J.

      R.T. (“the father”) appeals the termination of his parental rights as to his

daughter, R.A.T. (“the child”), who was eight years old when the final judgment
for termination of parental rights was entered on February 2, 2015. Termination of

R.T.’s parental rights was based on abandonment pursuant to section 39.806(1)(b),

Fla. Stat. (2014), and the trial court’s finding that termination is the least restrictive

means to protect the child and is in the best interests of the child, who is “in

desperate need of permanency” that R.T. cannot provide.

      The child and her three siblings, who share the same mother but have

different fathers, have been living together in a pre-adoptive home for

approximately two years, and their caregiver wishes to adopt all four siblings. The

mother’s parental rights to the child and her three siblings have been terminated,

and each of the respective fathers’ parental rights to the child’s three siblings also

have been terminated. Although R.T. has maintained telephone contact with the

child, the record supports the trial court’s findings that R.T. is unable to care for,

support, and father his child; R.T. has no suitable family members to care for the

child; and it is in the best interest of the child to be raised with her siblings, with

whom she has bonded, and to achieve permanency with the pre-adoptive family

that wishes to adopt all four siblings and has demonstrated a deep commitment to

the child throughout the pendency of this case. Because the trial court’s findings

are supported by competent substantial evidence, we affirm. T.V. v. Dep’t of

Children & Family Servs., 905 So. 2d 945, 946 (Fla. 3d DCA 2005).

      Affirmed.



                                            2